Citation Nr: 1234970	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) Chapter 30 (Montgomery GI Bill) educational assistance benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel











INTRODUCTION

The Veteran had active service from June 1976 to June 1996.  

This matter came before the Board of Veterans' Appeals on appeal from a December 2008 decision of the Atlanta, Georgia, Regional Office's Education Center (RO) which denied eligibility for VA Chapter 30 (Montgomery GI Bill) educational assistance benefits.  In April 2009, the Board remanded the Veteran's appeal to the RO so that the Veteran could be scheduled for a hearing before a Veterans Law Judge.  The requested hearing was scheduled.  Unfortunately, the Veteran failed to report for the hearing.  

The Board has reviewed both the Veteran's physical education file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

An undated letter from the RO to the Veteran informed him that he was eligible for VA Chapter 30 (Montgomery GI Bill) educational assistance benefits.  The Veteran was informed that he would "receive a separate letter giving you full details about the program for which you are qualified."  In his January 2009 notice of disagreement (NOD), the Veteran stated that he was in disagreement "with your decision letter dated 12/29/2008."  The February 2009 statement of the case (SOC) issued to the Veteran states "12/19/08 Education benefits denied under Chapter 30, Title 38, U.S. Code, Montgomery GI Bill-Active Duty Educational Assistance Program (MGIB), due to being beyond 10 year delimiting date."  In reviewing both the Veteran's physical education file and his "Virtual VA" file, the Board is unable to locate either the December 19, 2008, RO decision or the December 29, 2008, notice of the adverse decision sent to the Veteran.  
Upon receipt of a claim for educational assistance, VA has a duty to notify the claimant of necessary information or evidence and to reasonably assist him or her in obtaining such documentation.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  In reviewing the record, the Board can find no notice to the Veteran which informs him of VA's duty to notify and to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure that all relevant notification requirements and development procedures including those contained in 38 C.F.R. §§ 21.1031, 21.1032 (2011) are fully met.  

2.  Associate the December 19, 2008, RO decision, the December 29, 2008, notice of the adverse decision sent to the Veteran, and all other relevant documentation with the record.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

